DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 5/24/2022 has been entered and overcomes the rejections to the claims.
Election/Restrictions
Claims 1-15 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 11/18/2021, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electric transport device comprising: a frame assembly including a foot deck configured for a user to stand thereon; a wheel assembly connected to the frame assembly; a steering assembly connected to the frame assembly and the wheel assembly; a lighting system disposed on the frame assembly comprising a central rear light emitting light upwards and forwards toward a front portion of the electric transport device, and at least one side light disposed along the foot deck area of the electric transport device to emit light; and a processor for the lighting system that receives information from a sensor on the device and from roadway infrastructure to control illumination of the central rear light and the side light; wherein the side light is automatically illuminated by the processor in response to information received.
Due to their dependency, claims 2-8 are necessarily allowable.

Regarding independent claim 9, the prior art of record neither shows nor suggest an electric scooter comprising: a frame assembly including a foot deck configured for a user to be positioned thereon; a wheel assembly connected to the frame assembly; a steering assembly pivotally connected to the frame assembly to facilitate steering of the electric vehicle; a lighting system including a central rear light disposed on the frame assembly and configured to emit light upwards and forward towards a front of the frame assembly, and at least one side light configured to emit light from a side surface of the frame assembly; a dock mounted on the frame assembly and configured to receive a smart phone; and a processor configured to communicate with the smart phone when the smart phone is mounted in the dock; wherein, when the smart phone is mounted in the dock and when the smart phone communicates a predetermined activity to the processor, the processor automatically illuminates the at least one side light.
Due to their dependency, claims 10-15 are necessarily allowable.
Regarding independent claim 16, the prior art of record neither shows nor suggest a method for automated illumination of lighting on an electric scooter, said method comprising: providing an electric scooter having a lighting system including at least one light unit disposed on a rear of the electric scooter and configured to emit light upwards and toward a front of the electric scooter, and at least one side light disposed on a side surface of the electric scooter; transmitting data between infrastructure of an environment and a controller for the lighting system of the electric scooter; communicating to the controller that the electric scooter is approaching an intersection between two roadways; and Page 5 of 8Appln. No. 16/691,888 Amdt. Dated May 24, 2022 Reply to Office Action of March 1, 2022 automatically activating the side lights on the electric scooter in response to communication that the electric scooter is approaching the intersection.
Due to their dependency, claims 17-20 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879